Third District Court of Appeal
                               State of Florida

                      Opinion filed December 29, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1831
                        Lower Tribunal No. 20-1115
                           ________________


                           T.D.M., a Juvenile,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



     An appeal conducted pursuant to Anders v. California, 386 U.S. 738
(1967), from the Circuit Court for Miami-Dade County, Scott M. Bernstein,
Judge.

     T.D.M., a Juvenile, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before SCALES, LINDSEY and GORDO, JJ.

     PER CURIAM.

     Affirmed.